Case: 10-40195 Document: 00511287059 Page: 1 Date Filed: 11/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 8, 2010
                                     No. 10-40195
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

LEONARDO JUAREZ-TORRES,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 1:09-CR-862-1


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Leonardo Juarez-Torres (Juarez) appeals his guilty plea conviction for
aiding and abetting the transportation of an alien within the United States in
violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (a)(1)(A)(v)(II). The district court
sentenced Juarez to 60 months of imprisonment and three years of supervised
release.
       Juarez contends that the district court erred in relying on the hearsay
statements of material witnesses to enhance his sentence because he was not

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40195 Document: 00511287059 Page: 2 Date Filed: 11/08/2010

                                 No. 10-40195

afforded an opportunity to confront the witnesses.        Juarez’s argument is
foreclosed by our precedent. See United States v. Beydoun, 469 F.3d 102, 108
(5th Cir. 2006) (citing Crawford v. Washington, 541 U.S. 36 (2004)) (holding that
the use of hearsay testimony at sentencing does not violate Crawford).
      The judgment of the district court is AFFIRMED.




                                       2